Citation Nr: 1550400	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for neurodermatitis of the bilateral hands prior to September 16, 2014, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to May 2005 and from June 2008 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Board remanded the current issues for further evidentiary development.

In a June 2015 rating decision, the RO increased the initial rating for the Veteran's service-connected neurodermatitis to 10 percent, effective September 16, 2014.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in June 2015 and August 2015 correspondence, the Veteran discussed various medical conditions that are not currently on appeal, including, among others, right foot pain, left shoulder pain, diabetes, and iron deficiency anemia.  If he wishes to pursue claims for service connection for those or any other conditions, he should indicate that intent with specificity at the RO.

The issue of entitlement to an increased evaluation for neurodermatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The most probative evidence indicates the Veteran's hearing loss has been manifested by Level II hearing loss in the right ear and Level III hearing loss in    the left ear, at worst.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The claim being decided arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection, so additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, VA has obtained service treatment records, post-service treatment records, and VA examination reports.

The actions requested in the March 2015 remand have also been undertaken.  The Veteran was asked to identify and authorize VA to obtain treatment records from any medical providers who had treated him for hearing loss or neurodermatitis, he was afforded additional VA examinations, and additional VA treatment records were associated with the claims file.  The Board notes that the results of a March 2015 audiogram conducted by the VA outpatient clinic are referenced in the Veteran's treatment records but have not been associated with the claims file.  However, another audiogram-conducted during the April 2015 VA examination-is available close in time to the one that has not been obtained.  Moreover, the treatment record that discussed the March 2015 audiogram results stated that they reflected stable hearing loss since a 2011 examination.  In light of the findings during the April 2015 VA examination, and as the report from the March 2015 audiological consultation suggests the Veteran's hearing acuity at that time was in agreement with previous evaluations, the Board finds a second remand, solely for the purpose of obtaining   the March 2015 audiometric results, would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Accordingly, the Board finds that the AOJ has substantially complied with the prior remand directives and the Veteran is not prejudiced by a decision at this time.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Increased Rating

The Veteran is seeking an initial compensable evaluation for bilateral hearing loss, service connection for which was granted effective August 4, 2009, the day after the Veteran's discharge from his most recent period of active service.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board briefly notes that, although 38 C.F.R. §§ 4.86 provides an alternative method of evaluation for exceptional patterns of hearing impairment, the evidence   in this case does not establish the requisite criteria.  Thus, use of Table VIA in determining the Roman numeral designations for the Veteran's bilateral hearing loss is not appropriate, and only Table VI will be used.  See 38 C.F.R. §§ 4.85, 4.86.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected bilateral hearing loss at any time during the period under review.

The post-service treatment records associated with the Veteran's claims file do not include audiogram reports, but the Veteran has been afforded four VA examinations during the claim period, none of which document compensable hearing loss.  An audiogram conducted during a November 2009 VA examination showed pure      tone thresholds of 20, 30, 40, and 60 decibels in the right ear and 20, 30, 35, and 40 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  Average puretone thresholds were 38 decibels in the right ear and 31 decibels in the left.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  Applying the results from that examination to Table VII in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.

An audiogram conducted during a July 2011 examination showed pure tone thresholds of 25, 35, 40, and 65 decibels in the right ear and 25, 35, 40, and 50 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 41 decibels in the right ear and 38 decibels in the left.  Speech audiometry revealed speech recognition ability of 94 percent in both ears.  Applying those results to Table VI again yields a finding of Level I hearing loss in both ears and, accordingly, a noncompensable rating under Table VII.

During a January 2013 VA examination, an audiogram showed pure tone thresholds of 25, 35, 40, and 65 decibels in the Veteran's right ear and 20, 35, 40, and 50 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 41 decibels in the right ear and 36 decibels in the left.  Speech audiometry revealed speech recognition ability of 94 percent in both ears.  Those results again yield a finding of Level I hearing loss in both ears and a noncompensable rating.

Finally, the audiogram conducted during an April 2015 VA examination showed pure tone thresholds of 25, 30, 40, and 65 decibels in the right ear and 20, 40, 40, and 55 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 40 decibels in the right ear and 39 decibels in the left.  Speech audiometry revealed speech recognition ability of 88 percent in the right    ear and 80 percent in the left ear.  Applying those results to Table VI yields a finding of Level II hearing loss in the right ear and Level III hearing loss in the    left ear.  However, where hearing loss of Level II in one ear and Level III in the other ear is documented, a noncompensable rating is still assigned under Table VII.

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including his difficulty hearing people in groups and in large rooms.  The Board also acknowledges the Veteran's belief that he is entitled to a higher disability rating for his hearing loss due to constant bilateral tinnitus.  However, tinnitus has been separately service connected and, in any event, the disability ratings assigned for hearing impairment are derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to    the extent of the Veteran's hearing loss.  The Board finds the VA examinations highly probative, and notes that they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the examiners addressed the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hearing loss, and provide for consideration of greater disability than currently shown by the evidence.  Moreover, as already discussed, the Veteran is   in receipt of a separate, compensable disability rating for his symptoms of tinnitus.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

As a final matter, the Veteran indicated during his April 2015 VA examination that he was employed, and has not asserted at any point that his hearing loss renders him unemployable.  Accordingly, a claim for a total rating based on unemployability due to hearing loss has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In summary, the most probative evidence of record fails to demonstrate that a compensable rating is warranted for the Veteran's service-connected bilateral hearing loss.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.   See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is necessary prior to appellate review of the remaining claim on appeal.

The Veteran's service-connected skin condition has been characterized throughout the course of the claim, including during an April 2015 VA examination, as neurodermatitis.  However, the Veteran's treatment records reflect an April 2015 diagnosis of dermatitis herpetiformis.  It is not entirely clear from the record whether that diagnosis represents a separate skin condition, or whether it corrected or clarified the previous diagnosis of neurodermatitis.  In addition, a May 2015 VA treatment record noted that Dapsone, an oral medication, was prescribed to treat the Veteran's dermatitis herpetiformis.  Based on the foregoing, the Board finds that   an opinion that addresses whether the diagnosis of dermatitis herpetiformis is a correction or clarification of any previous skin diagnosis and, if so, whether Dapsone is considered a corticosteroid or other immunosuppressive-type medication, is required.

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records dating since May 2015.  If the records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After the above has been completed to the extent possible, send the claims file to a VA dermatologist for review.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the dermatologist should respond to the following:

(a) Is the dermatitis herpetiformis diagnosed in April 2015 the same skin condition that has been characterized by the VA examiners as neurodermatitis?  Please explain why or why not.

(b) If not, is it possible to distinguish between the symptoms of those skin conditions?  If so, please identify the symptoms attributable to neurodermatitis.

(c) If both diagnoses are based on the same skin symptoms or if the symptoms of the two skin conditions cannot be distinguished, is Dapsone, the medication that was initially prescribed to treat the Veteran's dermatitis herpetiformis in May 2015, considered to be a corticosteroid or other immunosuppressive-type medication?  Please explain why or why not and, if not, please explain how the drug is best classified.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


